      Case 4:19-cv-00094-RH-GRJ Document 40-2 Filed 06/03/19 Page 1 of 1



                            Florida Department of Corrections
                         MP3/4 Program Notice of New Procedures

Please be advised that Keefe Group will continue to provide and administer the MP3/4 program
for the FL DOC. The below provides an overview of how Keefe Group will manage the MP3/4
Program moving forward at the FL DOC institutions:

   1. Music Kiosks will remain in service and used by your incarcerated loved ones as they
      were in the past.
   2. Order Forms have been provided to each institution and are available through the
      Property Office at each institution. Offenders may fill out this form to order MP4
      players, accessories and prepaid media and return the form to the Property Office.
      **Please note that a Keefe representative will be at each institution, usually on a set
      day, to pick up these forms for manual order input/charging to the offenders account.
      The order is not processed immediately as Keefe representatives will be at each
      institution, a minimum of every other week. Orders will only be filled for those that
      have sufficient funds in their trust fund account to afford the items requested.
   3. Technical Help Forms have been provided to each institution and are available through
      the Property Office. These forms must be completed to inquire about kiosk, player and
      song issues and will be picked up at the same time the Order Forms are collected.
   4. Keefe representatives will be at each institution, at a minimum, every other week.
      Property offices are aware of Keefe’s next visit and can coordinate any concerns an
      offender may have with the Keefe representative at that time. While at the institution,
      the Keefe representative will pick-up and or drop-off:
      • Order Forms
      • Technical Help Forms & responses to previous placed forms
      • Players requiring repair
      • Players that have been repaired

Inmate questions regarding the process should be directed to Property Office and/or Keefe’s
representative.

Keefe Group appreciates your patience with our new MP3/MP4 processes. If you have
questions or concerns, you may also contact Keefe Group at helpdesk@accesscorrections.com
or by calling 1-877-760-1118, Option 3.

Thank you
